Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of June 21, 2002, by and between SUFFOLKFIRST
BANK, a Virginia banking corporation in Organization (hereinafter referred to as
the “Bank”) and Darrell G. Swanigan (hereinafter referred to as the “Officer”).

For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:

1. Employment. The Bank agrees to employ the Officer and the Officer agrees to
continue employment upon the terms and conditions stated herein as the President
and Chief Executive Officer of the Bank. The employment shall commence on a date
mutually agreed by the Officer and the Bank, but shall be on or before July 31,
2002 (the “Effective Date”). The Officer shall render such administrative and
management services to the Bank as are customarily performed by persons situated
in a similar executive capacity. The Officer shall serve on the Board of
Directors during the term of his employment. The Officer shall promote the
business of the Bank and perform such other duties as shall, from time to time,
be reasonably assigned by the Board of Directors of the Bank (the “Directors”).
The Officer shall periodically disclose all business activities or commercial
pursuits in which Officer is engaged, other than Bank duties.

2. Compensation.

(a) The Bank shall pay the Officer during the term of this Agreement, as
compensation for all services rendered by him to the Bank, a base salary at the
rate of $8,585 per month for the first twelve months of employment, commencing
on the Effective Date. The rate of such salary shall be reviewed by the
Directors not less often than annually and the base salary, as in effect at any
time, shall not be decreased during the term of this Agreement. Assuming all
regulatory approval to open the Bank is received within one year of the
Effective Date and assuming performance satisfactory to the Directors during the
second and third years, the Officer’s salary shall increase to $8,917 per month
during the second year and $9,167 per month during the third year.

(b) If Officer’s performance meets the “Standards” set forth in Paragraph 6 of
this Agreement during the second and third years, Officer shall receive an
incentive bonus of not less than $5,000.00 at the end of the second year, and an
incentive bonus of not less than $7,500.00 at the end of the third year.

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.

(a) The Officer shall be entitled to participate in any plan relating to
deferred compensation, stock options, stock purchases, pension, thrift, profit
sharing, group life insurance, medical coverage, disability coverage, education,
or other retirement or employee benefits that the Bank has adopted, or may, from
time to time adopt, for the benefit of its executive employees and for employees
generally, subject to the eligibility rules of such plans. The Officer shall
receive at the Bank’s expense group term life insurance equal to twice his
annual base salary, and the Officer shall also be entitled to purchase
additional insurance coverage, at Officer’s expense, up to a minimum of $500,000
in total combined life insurance coverage. The Officer’s participation in
welfare and insurance plans shall commence on the date of employment.



--------------------------------------------------------------------------------

(b) The Officer shall be entitled to three weeks vacation per year plus such
sick leave that may be reasonably established by the Board.

(c) If the Officer’s employment is terminated without Cause, on account of a
resignation for Good Reason, or at the expiration of the term, the Officer shall
receive a cash lump sum payment equal to the amount of any forfeited benefit in
the Bank’s 401(k) plan and other retirement plans, if such plans have been
established.

(d) The Officer shall receive a signing bonus of $15,000 to help with meals,
lodging, moving expenses and costs related to the purchase of a new residence.
In addition, the Officer shall receive reimbursement of reasonable legal fees in
connection with the negotiation and review of this Agreement.

(e) Bank shall reimburse Officer for use of his personal vehicle on a mileage
basis until the Bank, in its sole discretion, determines to provide Officer with
an automobile for business use.

4. Term. The Term of the Contract shall be for one year from the Effective Date,
plus an additional two years thereafter if the Officer’s performance meets the
Standards set forth in Paragraph 6 of this Agreement, or for 180 days after the
date the Board of Directors gives the Officer a written Notice of Termination,
the date of the Officer’s death, or the date of the Officer’s disability. The
contract shall terminate immediately upon dismissal of the Officer for Cause in
accordance with Paragraph 7 below. Unless the Directors give notice to terminate
at least 6 months before the expiration of the term of the Agreement, the
Agreement shall automatically extend for another term of one year from the
expiration date. The Officer agrees to give his best and exclusive (except as
permitted in Paragraph 5(b) of this Agreement) services to the Bank through the
termination of the Contract. For purposes of Paragraph 5 hereafter, the date of
termination will be the last day the Officer is an employee of the Bank,
including the period during which the Officer receives any severance pay in lieu
of salary.

5. Loyalty; Noncompetition.

(a) The Officer shall devote his full efforts and entire business time to the
performance of his duties and responsibilities under this Agreement.

(b) During the term of this Agreement, or any renewals thereof, and for a period
of one year after the date of termination, the Officer agrees he will not
directly or indirectly, own, manage, operate, join, control or participate in
the management, operation or control of or be employed by or connected in any
manner with any depository financial institution which competes with the Bank or
any of its subsidiaries, whose main office is headquartered within the Cities of
Suffolk or Chesapeake or the County of Isle of Wight, Virginia, or at any office
of a depository financial institution that is located within 25 miles of any
office of the Bank open at the termination of this Agreement, without the prior
written consent of the Bank; provided, however, that the provisions of this
Paragraph shall not apply in the event the Officer terminates his employment
with the Bank for Good Reason (as such term is

 

2



--------------------------------------------------------------------------------

defined in Paragraph 7(b) hereto). During the term of Officer’s employment,
Officer may serve as a consultant to groups organizing new banks outside of the
Bank’s trade area; provided, however, that such consulting services do not
conflict with the Officer’s banking duties, in the Bank’s discretion, and is not
conducted during the Bank’s operating hours.

Officer shall receive financial assistance equal to Officer’s monthly payment or
rental of a home in Suffolk, not to exceed $1,400.00 per month, during the
period of time Officer requires to dispose of his present home. Such financial
assistance shall not exceed the lesser of nine (9) months period of time or the
period of time required for Officer to dispose of his present home. Should
Officer elect to lease or rent his present home as an investment/income
property, financial assistance under this provision shall cease.

(c) The Officer agrees he will hold in confidence all knowledge or information
of a confidential nature with respect to the business of the Bank or any
subsidiary received by him during the term of this Agreement and will not
disclose or make use of such information without the prior written consent of
the Bank. The Officer agrees that he will be liable to the Bank for any damages
caused by unauthorized disclosure of such information. Upon termination of his
employment, the Officer agrees to return all records or copies thereof of the
Bank or any subsidiary in his possession or under his control which relate to
the activities of the Bank or any subsidiary.

(d) The Officer acknowledges that it would not be possible to ascertain the
amount of monetary damages in the event of a breach by the Officer under the
provisions of this Paragraph 5. The Officer agrees that, in the event of a
breach of this Paragraph 5, injunctive relief enforcing the terms of this
Paragraph is an appropriate remedy. If the scope of any restriction contained in
this Paragraph 5 is determined to be too broad by any court of competent
jurisdiction, then such restriction shall be enforced to the maximum extent
permitted by law and the Officer consents that the scope of this restriction may
be modified judicially.

6. Standards. The Officer agrees to accept and shall perform his managerial
duties and responsibilities of President and Chief Executive Officer under this
Agreement in accordance with such reasonable standards expected of employees
with comparable positions in comparable organizations and as may reasonably be
established from time to time by the Directors. The Bank will provide the
Officer with the working facilities and staff customary for similar executives
and necessary for him to perform his duties. As President and CEO, the Officer
shall have general supervision over, responsibility for and control over the
other officers, agents and employees of the Bank, shall have the power to hire
and terminate employees except the Executive Vice President, chief internal
auditor, and Ben Wainwright, Jr., whose employment and any changes thereto must
be approved by the Board. The Officer may accept any elective or appointed
positions or offices with any duly recognized associations or organizations
whose activities or purposes are closely related to the banking business, so
long as said positions are for the purpose of generating good will for the Bank,
and the responsibilities of the position do not interfere with the Officer’s
responsibilities at the Bank.

 

3



--------------------------------------------------------------------------------

7. Termination and Termination Pay.

(a) The Officer’s employment under this Agreement shall be terminated upon the
death of the Officer during the term of this Agreement and the Bank shall have
no further obligation hereunder.

(b) The Officer’s employment under this Agreement may be terminated at any time
by the Officer upon 180 days’ written notice to the Directors. Upon such
termination, the Officer shall be entitled to receive full compensation and
benefits through the effective date of such termination. The Officer’s
employment under this Agreement may also be terminated by the Officer for Good
Reason. Good Reason shall mean a breach by the Bank of a material term of this
Agreement; diminution of the Officer’s position, authority, duties, or reporting
responsibilities; a requirement that the Officer relocate his principal office
by a distance of more than 50 miles; or a direction by the Bank that the Officer
act or refrain from acting if following the direction would be unlawful,
unethical, or contrary to his obligations to the Bank under this Agreement. In
the event of termination by the Officer for Good Reason, the Officer shall
receive one year’s pay and benefits as severance, which shall be paid on the
normal payroll dates.

(c) The Directors may terminate the Officer’s employment at any time, but any
termination by the Directors, other than termination for Cause, shall not
prejudice the Officer’s right to compensation or other benefits under this
Agreement. The Bank shall provide written notice specifying the grounds for
termination for Cause. Termination for Cause means a termination because of the
Officer’s personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, a material failure to meet the Standards set forth in
Paragraph 6 of this Agreement, willful violation of any law (other than traffic
violations or similar offenses), rule, regulation, regulatory agreement, or a
final cease-and-desist order, or material breach of any provision of this
Agreement.

In the event the Bank gives Notice of Termination of this Agreement, other than
termination for Cause, the Officer may elect to resign. If that event occurs
during the first year after the Effective Date, the Officer shall be entitled to
severance pay and benefits for the remainder of that year. If that event occurs
during the second or third years, the Officer shall be entitled to 180 days
severance pay and benefits. Severance pay and benefits payable hereunder will be
paid on the normal payroll dates. The Officer shall have no right to receive
compensation or other benefits for any period after termination for Cause.

(d) Subject to the Bank’s obligations and the Officer’s rights under state and
federal laws, and to the vacation leave, disability leave, sick leave and any
other leave policies of the Bank, the Officer’s employment under this Agreement
automatically shall be terminated in the event the Officer becomes disabled
during the term of this Agreement and it is determined by a physician selected
as stated below that the Officer is unable to perform the essential functions of
his job under this Agreement for sixty (60) business days or more during any
12-month period. Upon any such termination, the Officer shall be entitled to
receive any compensation the Officer shall have earned prior to the date of
termination but which remains unpaid, and shall be entitled to any payments
provided under any disability income plan of the Bank which is applicable to the
Officer. In the event of any disagreement between the Officer and the Bank as to
whether the Officer is physically or mentally incapacitated such as will result
in the

 

4



--------------------------------------------------------------------------------

termination of the Officer’s employment pursuant to this Paragraph 7(d), the
question of such incapacity shall be submitted to an impartial physician
licensed to practice medicine in Virginia for determination and who will be
selected by mutual agreement of the Officer and the Bank. The Bank shall pay the
reasonable fees and expenses of such physician in making any determination
required under this Paragraph 7(d).

8. Change in Control.

(a) On the Effective Date (defined below) of a Change in Control (defined
below), if Officer is employed by the Bank, the Bank shall pay to the Officer a
lump sum cash payment in an amount equal to the product of 2.9 and the Officer’s
total cash compensation (salary and bonus) paid by the Bank to the Officer
during the twelve month period ending on the last day of the month prior to the
Effective Date or, at Officer’s option, thirty-six (36) monthly installments
equal to the quotient obtained by dividing (i) the product of 2.9 and the
Officer’s total cash compensation (salary and bonus) paid by the Bank to the
Officer during the twelve month period ending on the last day of the month prior
to the Effective Date and (ii) thirty-six (36).

(b) As used in this Section 8, the following terms shall have the meanings set
forth below:

(i) “Effective Date” means the date on which a Change of Control is consummated.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control is consummated, if the Officer’s employment with the Bank is terminated
prior to the date on which the Change in Control is consummated, and if it is
reasonably demonstrated by the Officer that such termination of employment
(A) was at the request of a third party who has taken steps reasonably
calculated to effect the Change in Control, or (B) otherwise arose in connection
with or anticipation of the Change in Control, then for all purposes of this
Agreement, the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

(ii) “Change in Control” means:

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(1) the then outstanding shares of common stock of the Bank (the “Outstanding
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Bank entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”). Notwithstanding the foregoing, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Bank, (ii) any acquisition by the Bank, (3) any
acquisition by, or benefit distribution from, any employee benefit plan (or
related trust) sponsored or maintained by the Bank or any entity controlled by
the Bank, (4) any acquisition pursuant to any compensatory stock option, stock
purchase or other stock plan for employees of the Bank, or (5) any acquisition
pursuant to a reorganization, merger or consolidation, if following such
reorganization, merger or consolidation, the conditions described in clauses
(1), (2), and (3) of Subsection (C) of this Section (8)(b)(ii) are satisfied; or

 

5



--------------------------------------------------------------------------------

(B) Individuals who, as of the date hereof, constitute the Board of Directors of
the Bank (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of the Bank; provided, however, that any
individual becoming a director subsequent to the date hereof whose election or
nomination for election was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board (with his predecessor thereafter
ceasing to be a member); or

(C) Approval by the shareholders of the Bank of the reorganization, merger, or
consolidation of the Bank unless, following such reorganization, merger, or
consolidation, (1) more than 60% of the then outstanding shares of common stock
and the then outstanding voting securities of the resulting entity is then
beneficially owned by all or substantially all of the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such reorganization, merger, or consolidation, (2) no
Person (excluding (a) the Bank, (b) any employee benefit plan (or related trust)
of the Bank or such entity resulting from such reorganization, merger, or
consolidation, and (c) any Person beneficially owning, immediately prior to such
reorganization, merger, or consolidation, 20% or more of the Outstanding Common
Stock or Outstanding Voting Securities, as the case may be) beneficially owns
20% or more of the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of the resulting entity,
and (3) at least a majority of the members of the board of directors or other
governing body of the resulting entity were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger, or consolidation; or

(D) Approval by the shareholders of the Bank of (1) a complete liquidation or
dissolution of the Bank, or (2) the sale or other disposition of all or
substantially all of the assets of the Bank other than to an entity with respect
to which, following such sale or other disposition, (a) more than 60% of the
outstanding shares of common stock and the then outstanding voting securities of
such entity is beneficially owned by all or substantially all of the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or disposition; (b) no Person
(excluding (i) Bank, (ii) any employee benefit plan (or related trust) of the
Bank or such entity, and (iii) any Person beneficially owning, immediately prior
to such sale or other disposition, 20% or more of the Outstanding Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns 20% or
more of the then outstanding shares of common stock or the combined voting power
of the then outstanding voting securities of such entity, and (c) at least a
majority of the members of the board of directors or other governing body of
such entity were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such sale or other disposition of the assets
of the Bank.

9. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if:

(a) The Bank is declared by any governmental agency having jurisdiction over the
Bank (hereinafter referred to as “Regulatory Authority”) to be insolvent, in
default or operating in an unsafe or unsound manner pursuant to formal or
informal bank regulatory action; or,

 

6



--------------------------------------------------------------------------------

(b) in the reasonable opinion of counsel to the Bank, such payment or action
(i) would be prohibited by or would violate any provision of state or federal
applicable to the Bank, including, without limitation, the Federal Deposit
Insurance Act as now in effect or hereafter amended, (ii) would be prohibited by
or would violate any applicable rules, regulations, orders or statements of
policy, whether now existing or hereafter promulgated, of any Regulatory
Authority, or (iii) otherwise would be prohibited by any Regulatory Authority.

10. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, purchase or otherwise, all or substantially
all of the assets of the Bank.

(b) Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining written consent of the Bank.

11. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Officer and on behalf of the Bank by such
officer as may be specifically designated by the Directors. No waiver by either
party hereto, at any time, of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No amendment or
addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.

12. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
Virginia, except to the extent that federal law shall be deemed to apply.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any prevision shall not affect the
validity or enforceability of the other provisions hereof.

14. Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, shall constitute a fully executed document.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

SUFFOLK FIRST BANK (in Organization) By  

/s/ Larry F. Felton

  Larry F. Felton   Chairman of the Board OFFICER  

/s/ Darrell G. Swanigan

  Darrell G. Swanigan

 

8